DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 19 are rejected and  in particular independent claims 1, 18,  and 19, are rejected  under 35 U.S.C. 101 because the claimed invention is directed to 101 abstract idea without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application because the recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The addition of the steps being computer implemented do not amount to significantly more than the abstract idea, and the steps as discussed previously are ordinarily implemented by a person or in communications between persons. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (e.g. organizing human activities or activities being performed in the mind) because receiving an indication of an incident, receiving subjective data relating to user perception of performance, and determining a priority of the incident are steps routinely performed by a Network Support person or someone working at a help desk, the recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
In addition, the application of the general processor is recited at a high level of generality and simply implementing the abstract idea on a general computer is not a practical application of an abstract idea. As noted, the claims determining a priority of faults within a utility service network thus even when viewed as a whole, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
In addition dependent claims 2-17 are similarly rejected for their dependency on claim 1, and for similarly reciting subject matter directed to an abstract idea without significantly more. Therefore, the claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobo et al. (US 9652972).

Regarding claim 1, Lobo teaches a computer-implemented method of determining a priority of an incident in a utility supply network (col 1 lines 45-55 “a method for prioritized action of telecommunication network alarms in a telecommunication network management system is disclosed … an initial alarm severity Score for each of the plurality of alarms based on network classification and a geographical location of an alarm”), the method comprising:
 receiving an indication of the incident in the utility supply network (col 4 lines 3-10 “an initial alarm severity score may be set by the alarm severity scoring application for each of the alarms based on the classification and/or a geographical location of the alarm”);
 receiving subjective data relating to user perception of performance of the utility supply network; and determining a priority of the incident based on the subjective data (col 8 lines 8-30 “The alarm severity scoring application 102 may periodically examine an escalation level of each of the alarms, for example every hour, every five hours, every ten hours, or at Some other periodic interval … when one customer calls customer care to complain about a network component associated with an alarm, the call may be recorded and/or an escalation level of the alarm may be increased by a predefined amount. When another customer calls customer care to complain about the same network component associated with the same alarm, the call may be recorded and/or the escalation level of the alarm may be increased by the same predefined amount again. When the alarm severity scoring application 102 examines the escalation level of the alarm, an alarm severity score of the alarm may be increased based on the escalation level “).

Regarding claim 18, Lobo teaches a tool to determine a priority of an incident in a utility supply network, the tool comprising:
 an input configured to receive an indication of the incident in the utility supply network (col 4 lines 3-10 “an initial alarm severity score may be set by the alarm severity scoring application for each of the alarms based on the classification and/or a geographical location of the alarm”)
 and subjective data relating to user perception of performance of the utility supply network; and a processor (col 9 lines 15-25 “The computer system 380 includes a processor 382 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 384”) configured to determine a priority of the incident based on the subjective data (col 8 lines 8-30 “The alarm severity scoring application 102 may periodically examine an escalation level of each of the alarms, for example every hour, every five hours, every ten hours, or at Some other periodic interval … when one customer calls customer care to complain about a network component associated with an alarm, the call may be recorded and/or an escalation level of the alarm may be increased by a predefined amount. When another customer calls customer care to complain about the same network component associated with the same alarm, the call may be recorded and/or the escalation level of the alarm may be increased by the same predefined amount again. When the alarm severity scoring application 102 examines the escalation level of the alarm, an alarm severity score of the alarm may be increased based on the escalation level “).
Regarding claim 19, Lobo teaches a computer readable storage medium comprising instructions which when executed by a processor cause the processor (col 9 lines 15-30 “The computer system 380 includes a processor 382 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 384, read only memory (ROM) 386, random access memory (RAM) 388, input/output (I/O) devices 390, and network connectivity devices 392. The processor 382 may be implemented as one or more CPU chips. It is understood that by programming and/or loading executable instructions onto the computer system 380, at least one of the CPU 382, the RAM 388, and the ROM386 are changed”) to carry out a method according to claim 1 (See mappings of claim 1).

Regarding claim 2, Lobo teaches wherein the subjective data is associated with a cluster of users associated with the incident (col 4 lines 5-15 “Additionally, each of the alarms may be evaluated by the alarm severity scoring application based on a plurality of weighting factors. A weighting factor may be any of an alarm severity level, a number of calls to customer care associated with the alarm, call Volume, an inventory level. an escalation level, a revenue value of the subject network component associated with the alarm, a public venue status, or another type of weighting factor”), wherein the cluster of users associated with the incident is based on users in a geographic area associated with the incident and/or users supplied by network equipment associated with the incident (col 4 lines 3-20 “For example, an initial alarm severity score may be set by the alarm severity scoring application for each of the alarms based on the classification and/or a geographical location of the alarm. Additionally, each of the alarms may be evaluated by the alarm severity scoring application based on a plurality of weighting factors. A weighting factor may be any of an alarm severity level, a number of calls to customer care associated with the alarm, call Volume, an inventory level. an escalation level, a revenue value of the subject network component associated with the alarm, a public venue status, or another type of weighting factor. An inventory level may be one of a golden BTS level, an airport BTS level, a regular BTS level, a mobile switching center (MSC) level, a short message service (SMS) messaging component level, or another type of inventory level. In an embodiment, a golden BTS may be a more important BTS than a regular BTS, for example a BTS in a heavily populated urban area in a big city; an airport BTS may be a BTS serving an airport area”).
Regarding claim 15, Lobo teaches  wherein the incident is one of more of: a fault, known problem or outage with the utility supply network or equipment connected to the utility supply network; an alarm or warning associated with equipment connected to the utility supply network (col 4 lines 3-20 “For example, an initial alarm severity score may be set by the alarm severity scoring application for each of the alarms based on the classification and/or a geographical location of the alarm. Additionally, each of the alarms may be evaluated by the alarm severity scoring application based on a plurality of weighting factors. A weighting factor may be any of an alarm severity level, a number of calls to customer care associated with the alarm, call Volume, an inventory level. an escalation level, a revenue value of the subject network component associated with the alarm, a public venue status, or another type of weighting factor. An inventory level may be one of a golden BTS level, an airport BTS level, a regular BTS level, a mobile switching center (MSC) level, a short message service (SMS) messaging component level, or another type of inventory level. In an embodiment, a golden BTS may be a more important BTS than a regular BTS, for example a BTS in a heavily populated urban area in a big city; an airport BTS may be a BTS serving an airport area”); a maintenance event or an upgrade of equipment connected to the utility supply network; a cluster of users requesting status checks on the performance of the utility supply network or submitting complaints about the performance of the utility supply network; and a network measurement-derived indication of a problem with the utility supply network.

Regarding claim 16, Lobo teaches wherein the utility supply network is a communications network, such as a mobile communications network (col 3 lines 35-40 “The present disclosure teaches a system and method for prioritized action of telecommunication network alarms in a telecommunication network management system”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo in view of Tiwari et al(US 20180124097).

Regarding claim 3, Lobo teaches wherein the subjective data comprises status checks of the utility supply network by users of the cluster (col 8 lines 15-30 “The alarm severity scoring application 102 may adjust alarm severity scores of one or more of the alarms based on the periodic examination. For example, when one customer calls customer care to com plain about a network component associated with an alarm, the call may be recorded and/or an escalation level of the alarm may be increased by a predefined amount. When another customer calls customer care to complain about the same network component associated with the same alarm, the call may be recorded and/or the escalation level of the alarm may be increased by the same predefined amount again. When the alarm severity scoring application 102 examines the escalation level of the alarm, an alarm severity score of the alarm may be increased based on the escalation level”).
Lobo does not explicitly teach status checks on the performance.
However, Tiwari teaches status checks on the performance ([0084] “Outages may include outright failures as well as situations where the network device was technically operational but operated below a threshold performance level. Information on device performance includes device level data, which describes the behavior of one or more performance metrics of the network device.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lobo to incorporate the teachings of Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to minimize outages within the network.



	Regarding claim 4, Lobo teaches wherein the priority of the incident is based on either: the number of users in the cluster submitting status checks (col 4 lines 5- 15 “A weighting factor may be any of an alarm severity level, a number of calls to customer care associated with the alarm”); or the number of users in the cluster submitting status checks as a proportion of the total number of users associated with the cluster,
 wherein the number of users associated with the cluster is the number of users typically supplied by network equipment associated with the incident or the number of users supplied by the network equipment at the time of the incident (col 4 lines 13-20 “An inventory level may be one of a golden BTS level, an airport BTS level, a regular BTS level, a mobile switching center (MSC) level, a short message service (SMS) messaging component level, or another type of inventory level. In an embodiment, a golden BTS may be a more important BTS than a regular BTS, for example a BTS in a heavily populated urban area in a big city; an airport BTS may be a BTS serving an airport area”).

Regarding claim 5, Lobo teaches determining the priority of the incident based on the number of users in the cluster submitting status checks (col 4 lines 5- 15 “A weighting factor may be any of an alarm severity level, a number of calls to customer care associated with the alarm”).
Lobo does not teaches further comprising: receiving outage data indicating a level of outage on the utility supply network; the level of outage given by the outage information.
However, Tiwari teaches further comprising: receiving outage data indicating a level of outage on the utility supply network ([0098] “whether or not the reported outage is an actual outage. An outage that has been verified by a network operator may be considered to be an actual outage. For example, a potential outage may occur in a network device, which is then automatically reported into a fault management system.;
number of users in the cluster submitting status checks and the level of outage given by the outage information ([0062] “the dashboard 802 lists the services running on the selected device, and the number of customers using each respective service. In addition, the dashboard 802 shows the total number of customer that would be affected if the network device were to fail, [0084] “Information on device faults includes device outages data that provides information about outages that occurred on or with the network device. Outages may include outright failures as well as situations where the network device was technically operational but operated below a threshold performance level. Information on device performance includes device level data, which describes the behavior of one or more performance metrics of the network device”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lobo to incorporate the teachings of Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to minimize outages within the network.

	Regarding claim 6, Lobo teaches wherein the alarm data indicates either: a known alarm on the utility supply network and the priority is increased in response to the known alarm (col 8 lines 8-30 “The alarm severity scoring application 102 may periodically examine an escalation level of each of the alarms, for example every hour, every five hours, every ten hours, or at Some other periodic interval … when one customer calls customer care to complain about a network component associated with an alarm, the call may be recorded and/or an escalation level of the alarm may be increased by a predefined amount. When another customer calls customer care to complain about the same network component associated with the same alarm, the call may be recorded and/or the escalation level of the alarm may be increased by the same predefined amount again. When the alarm severity scoring application 102 examines the escalation level of the alarm, an alarm severity score of the alarm may be increased based on the escalation level “);
 or the alarm data indicates no known alarm on the utility supply network and the priority is decreased in response to there being no known alarm.
	Lobo does not explicitly teach outage.
However, Tiwari teaches outage ([0084] “Information on device faults includes device outages data that provides information about outages that occurred on or with the network device. Outages may include outright failures as well as situations where the network device was technically operational but operated below a threshold performance level. Information on device performance includes device level data, which describes the behavior of one or more performance metrics of the network device”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lobo to incorporate the teachings of Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to minimize outages within the network.

Regarding claim 10, Lobo teaches further comprising: receiving objective data of the utility supply network; and determining the priority of the incident based on the subjective data and the objective data (col 4 lines 3-15 “an initial alarm severity score may be set by the alarm severity scoring application for each of the alarms based on the classification and/or a geographical location of the alarm. Additionally, each of the alarms may be evaluated by the alarm severity scoring application based on a plurality of weighting factors. A weighting factor may be any of an alarm severity level, a number of calls to customer care associated with the alarm, call Volume, an inventory level. an escalation level, a revenue value of the subject network component associated with the alarm, a public venue status, or another type of weighting factor”).
Lobo does not explicitly teach objective data relating to measurements of the performance.
However, Tiwari teaches objective data relating to measurements of the performance ([0084] “Outages may include outright failures as well as situations where the network device was technically operational but operated below a threshold performance level. Information on device performance includes device level data, which describes the behavior of one or more performance metrics of the network device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lobo to incorporate the teachings of Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to minimize outages within the network.

	Regarding claim 17, Lobo does not teach wherein measurements of the performance of the utility supply network comprise at least one of: signal strength received at a mobile device connected to the mobile communications network, transmitter output power, transmitted data rates, latency, voice quality, bit error rate, and SINAD.
	However, Tiwari teaches wherein measurements of the performance of the utility supply network comprise at least one of: signal strength received at a mobile device connected to the mobile communications network, transmitter output power, transmitted data rates, latency, voice quality, bit error rate, and SINAD ([0089] “The data fields related to performance data may include: ClientConnected_inNumbers, CPU_inPercentage, Memory_inPercentage, TotalPacketsSent_inNumbers, TotalPacketsReceived_inNumbers, rate_inbps, maxrate_inbps, DifferenceofPackets, and rate_inKbps”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lobo to incorporate the teachings of Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to minimize outages within the network.


Claim(s) 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo in view of Tiwari as applied to claim 3-6, 10, 17  above, and further in view of LaButte et al. (US 20030055804).

Regarding claim 7, Lobo teaches wherein determining the priority of the incident comprises comparing the number of users in the cluster submitting status checks against a plurality of thresholds (col 4 lines 5- 15 “A weighting factor may be any of an alarm severity level, a number of calls to customer care associated with the alarm”),
 wherein the number of users in the cluster submitting status checks (col 8 lines 8-30 “The alarm severity scoring application 102 may periodically examine an escalation level of each of the alarms, for example every hour, every five hours, every ten hours, or at Some other periodic interval … when one customer calls customer care to complain about a network component associated with an alarm, the call may be recorded and/or an escalation level of the alarm may be increased by a predefined amount. When another customer calls customer care to complain about the same network component associated with the same alarm, the call may be recorded and/or the escalation level of the alarm may be increased by the same predefined amount again. When the alarm severity scoring application 102 examines the escalation level of the alarm, an alarm severity score of the alarm may be increased based on the escalation level “). 

Lobo and Tiwari does not teach number of users exceeding a given threshold of the plurality of thresholds assigns one of a plurality of priority levels to the incident, 
wherein the plurality of priority levels comprise a priority level for urgent incidents and priority level for incidents investigable during routine maintenance.
However, LaButtee teaches number of users exceeding a given threshold of the plurality of thresholds assigns one of a plurality of priority levels to the incident ([0069] “Severity levels can range from 1 (most severe) to 4 (least severe). Factors used to determine the severity levels include things such as: Number of customers affected by the condition; Type of service being disrupted; Length of the outage; and Availability of a bypass”), 
wherein the plurality of priority levels comprise a priority level for urgent incidents and priority level for incidents investigable during routine maintenance ([0070] “TABLE 3 Severity Description 1 `Emergency` This is a major outage affecting a large number of customers. Critical business commitments cannot be met. 2 `Urgent` A system or application is usable, but with severe restrictions. Performance is severely degraded. 3 `Routine` This type of problem must be resolved, but leaving it unresolved does not affect service level agreements. A small number of users may be affected. 4 `Low Impact` This problem is not directly affecting the user's productivity, and is usually confined to an individual user”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lobo, and Tiwari to incorporate the teachings of LaButtee. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently fix network issues.

	Regarding claim 11, Lobo and Tiwari does not teach wherein the priority of the incident is based on a level of disruption to the performance of the utility supply network indicated by the objective data.
	However, LaButtee teaches wherein the priority of the incident is based on a level of disruption to the performance of the utility supply network indicated by the objective data ([0070] “TABLE 3 Severity Description 1 `Emergency` This is a major outage affecting a large number of customers. Critical business commitments cannot be met. 2 `Urgent` A system or application is usable, but with severe restrictions. Performance is severely degraded. 3 `Routine` This type of problem must be resolved, but leaving it unresolved does not affect service level agreements. A small number of users may be affected. 4 `Low Impact` This problem is not directly affecting the user's productivity, and is usually confined to an individual user”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lobo, and Tiwari to incorporate the teachings of LaButtee. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently fix network issues.

	
	Regarding claim 12, Lobo and Tiwari does not teach wherein the priority of the incident is decreased in response to the objective data indicating a lower level of disruption and the priority of the incident is increased in response to the objective data indicating a higher level of disruption.

	However, LaButtee teaches wherein the priority of the incident is decreased in response to the objective data indicating a lower level of disruption ([0070] Table 3 … 3 `Routine` This type of problem must be resolved, but leaving it unresolved does not affect service level agreements. A small number of users may be affected. 4 `Low Impact` This problem is not directly affecting the user's productivity, and is usually confined to an individual user”) and the priority of the incident is increased in response to the objective data indicating a higher level of disruption ([0073] “Escalation is a special type of notification that indicates that a problem is not meeting the target time for its resolution or its bypass (if possible). This is a signal to management that additional attention is required to restore the affected service”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lobo, and Tiwari to incorporate the teachings of LaButtee. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently fix network issues.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo in view of Hofmann (US 9297723).

Regarding claim 8, Lobo does not explicitly teach further comprising modifying the priority of the incident based on at least one of: accessibility of a site associated with the incident; the number and/or importance of users of the utility supply network predicted to be affected by the incident; and the number of items of network equipment disrupted by the incident.
Hofmann teaches further comprising modifying the priority of the incident based on at least one of: accessibility of a site associated with the incident; the number and/or importance of users of the utility supply network predicted to be affected by the incident (col 16 col 30-40 “For example, the tracking system 110 may determine that there is a high priority to restore power to a hospital or fire station and to certain customers that provide a large source of revenue for the utility. The tracking system 110 may calculate a customer value for individual customers in the service area. The customer value may be estimated based on factors such as income tax and property tax data, census data, Voting records, customer outage history, and/or electric usage patterns”); and the number of items of network equipment disrupted by the incident.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lobo to incorporate the teachings of Hofmann. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently fix network issues.

	Regarding claim 9, Lobo does not explicitly teach wherein the priority is determined by evaluating, using a decision-tree, one of more of: subjective data, objective data and outage data.
	However, Hofmann teaches wherein the priority is determined by evaluating, using a decision-tree, one of more of: subjective data, objective data and outage data (col 18 lines 55-60 “Training can include training a machine learning system that includes an artificial neural network, a Support vector machine, a decision tree, a regression model, a maximum entropy classifier, a set of Statistical models, or a model based on a genetic algorithm, or a model based on a clustering algorithm, col 16 lines 27-40 “The tracking system 110 may include a customer sensitivity module that Suggests business and political prioritization of outage restoration. For example, the tracking system 110 may determine that there is a high priority to restore power to a hospital or fire station and to certain customers that provide a large source of revenue for the utility. The tracking system 110 may calculate a customer value for individual customers in the service area. The customer value may be estimated based on factors such as income tax and property tax data, census data, Voting records, customer outage history, and/or electric usage patterns”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lobo to incorporate the teachings of Hofmann. One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently fix network issues.

Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo in view of Tiwari further in view of LaButte as applied to claim 7, 11, 12 above, and further in view of Blake et al(WO 2019012255).

Regarding claim 13, Lobo and Tiwari does not teach wherein the level of disruption is determined through comparison between the objective data and historical objective data.
However, Blake teaches wherein the level of disruption is determined through comparison between the objective data and historical objective data (page 20 lines 12-18 “for example, the number of distinct locations of user reports or queries submitted in the last X hours is summed 460 and the resulting number is compared 470 to a threshold value. If the total number of reports/queries exceeds a certain threshold (say, 3) then the amorphous shape is identified 480 as a 'cluster', i.e. an area which is likely to contain a network problem”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lobo, and Tiwari to incorporate the teachings of Blake. One of ordinary skill in the art would have been motivated to make this modification in order allow the system to identify problems in the network.

	Regarding claim 14, Lobo and Tiwari does not teach wherein the historical objective data is for a time of day corresponding with the time of day associated with the incident.
	However, Blake teaches wherein the historical objective data is for a time of day corresponding with the time of day associated with the incident (page 20 lines 12-18 “for example, the number of distinct locations of user reports or queries submitted in the last X hours is summed 460 and the resulting number is compared 470 to a threshold value. If the total number of reports/queries exceeds a certain threshold (say, 3) then the amorphous shape is identified 480 as a 'cluster', i.e. an area which is likely to contain a network problem”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lobo, and Tiwari to incorporate the teachings of Blake. One of ordinary skill in the art would have been motivated to make this modification in order allow the system to identify problems in the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAMAAL HENSON/Primary Examiner, Art Unit 2411